728 N.W.2d 865 (2007)
Annette D. HARRY, Plaintiff-Appellant,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant-Appellee.
Docket No. 132355. COA No. 257539.
Supreme Court of Michigan.
March 30, 2007.
On order of the Court, the application for leave to appeal the July 13, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE that portion of the Court of Appeals decision that concluded that plaintiff had abandoned her non-foot injury claims. In her brief on appeal to the Court of Appeals, plaintiff discussed the non-foot injuries and their continuing effect on her life. As a result, plaintiff did not abandon these claims. We REMAND this case to the Wayne Circuit Court for a bifurcated retrial with respect to plaintiff's uninsured motorist and personal insurance protection benefit claims, the relief defendant requested in its appeal to the Court of Appeals. The testimony of Dr. Richard Pike *866 will not be considered on retrial of either claim.